Citation Nr: 1509011	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  08-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the thyroid, with metastasis to the left cervical nodes, to include as a result of exposure to ionizing radiation in service. 

2.  Entitlement to service connection for a skin disorder, to include as a result of exposure to ionizing radiation in service. 

3.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to ionizing radiation in service.

(The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in a separate Board determination.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945. 

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the VA RO in Phoenix, Arizona. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of the hearing is of record. 

In June 2010, the Board remand this matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its June 2010 Remand, the Board requested that information be obtained regarding the Veteran's use of the "Radium Plaque Adaptometer" in a night vision test in service, and that a radiation dose estimate be obtained pertaining to the Veteran's reports of exposure to radiation residuals from atomic bomb detonations in Hiroshima and Nagasaki, Japan.  The Board then requested that, if appropriate, the VA Under Secretary for Benefits, or its designee offer an opinion, make a determination as to whether it is at least as likely as not that the Veteran's thyroid cancer, skin cancer, or diabetes, is related to service, including as a result of exposure to radiation in service. 

Upon remand, a June 2011 letter from the Defense Threat Reduction Agency (DTRA) discussed radiation fallout from the detonations over Hiroshima and Nagasaki and noted all radiation dose estimates for the Veteran as 0.00 rem.  An October 2011 letter from the Department of the Navy Bureau of Medicine and Surgery (BUMED) discussed general information about the use and maintenance of the Radium Plaque Adaptometers and indicated that the Veteran's dose was less than 0.1% of the dose received during a routine chest x-ray.

Despite the October 2011 dose estimate of less than 0.1% of the dose received during a routine chest x-ray, an opinion from the VA Under Secretary for Benefits, or its designee, was not obtained to address the question of to whether it is at least as likely as not that the Veteran's thyroid cancer, skin cancer, or diabetes is the result of radiation exposure (albeit minimal) in service.  As such, the Board finds that these issues must regrettably be remanded once again to obtain the requested opinion from the VA Under Secretary for Benefits or its designee.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board requested in the June 2010 remand that, in the event that development under the provisions of 38 C.F.R. § 3.311 yields negative results for a grant of service connection as a result of ionizing radiation, the Veteran's claims should also be developed under the theory of direct service connection.  In this regard, it was requested that the Veteran be scheduled for an appropriate examination to determine the nature and etiology of his current skin disorders.  The Board specifically directed that the examiner address the Veteran's statements regarding the in-service onset of blisters, as well as his statements asserting that he has residual scarring (see T. at p. 14). 

VA opinions were rendered pertaining to this request in August 2011, June 2012, September 2012, and January 2014.  Specifically, in January 2014, the examiner reviewed the claims file and noted the Veteran as having actinic keratosis, basal cell carcinoma of the skin, and squamous cell carcinoma of the skin.  At this examination, the Veteran reported that he was sent on a tanker boat to Pearl Harbor for 17 days, spending most of his days on deck and developing severe sunburn and blisters.  He reported that he was hospitalized in isolation and was told he had jungle rot, as well as a sunburn and blisters, and that, over the course of 5 years, he developed the blisters 3 more times.  The examiner determined that, as there is no documentation that the Veteran was close to ionizing radiation exposure at the time of or surrounding the atomic bombs in August 1945, it is less likely than 50 percent that his skin condition(s) are related to any atomic blast.  

While the Board has considered all of the afforded opinions, the Board ultimately finds that they are inadequate in terms of the requests made in the June 2010 remand.  Specifically, the June 2010 remand directed that the examiner discuss the Veteran's statements regarding the in-service onset of blisters, as well as his statements that he has residual scarring.  All of the above VA opinions discuss the possible etiology of the Veteran's skin disorders in terms of his allegations of in-service radiation exposure.  However, none of these opinions address the Veteran's statements regarding the in-service onset of blisters and residual scarring.  As such, the Board finds that an addendum opinion should be obtained which discusses the Veteran's allegations of the in-service onset of blisters and residuals scarring.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an opinion from the VA Undersecretary for Benefits or its designee as to whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran's thyroid cancer, skin cancer, or diabetes, is related to service, including as a result of exposure to radiation in service.  Consideration should be given to the dose estimates provided in the June 2011 letter from DTRA and the October 2011 letter and enclosures from BUMED.  Any opinion provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2. If the VA Under Secretary for Benefits provides a negative opinion with regard to the Veteran's claim of service connection for a skin disorder due to exposure to ionizing radiation, arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the January 2014 VA examination.  The VA examiner should be requested to review the claims file.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that any of the Veteran's diagnosed skin disorders had their onset in service or were otherwise related to service.  The examiner is directed to address the Veteran's statements regarding the in-service onset of blisters in service, as well as his statements asserting that he has residual scarring (see T. at p. 14).


	(CONTINUED ON NEXT PAGE)



All opinions are to be accompanied by a clear rationale consistent with the evidence of record.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

If the January 2014 VA examiner is unavailable, have an appropriate examiner review the Veteran's claims file and provide the above requested opinion.  If the examiner determines that further examination is necessary, such should be ordered. 

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran and his representative should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

